DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Regarding the prior art argument: Kittelsen teaches wherein the connecting structure comprises a third insert surface (at least 88 and/or 80) configured to contact and maintain interfacial surface tension with at least a portion of the hard palate of the user's mouth (Paragraph 0044: ‘connecting belevedere bridge 88 which spans across in an arch like manner across the roof or hard palate 41 of the mouth 10’; Paragraph 0060: ‘With a thumb, the wearer presses the bridge 88 and arch 80 tight against the roof of the mouth’; Paragraph 0036: ‘Within the mouth is located tongue 39 and the roof or hard palate 41’; Figures 2 and 6). Thus the argument is not found persuasive.
Response to Amendment
Claim Objections
Claims 1, 9-10, 18-20, 22, 24-31, 41 are objected to because of the following informalities:  All instances of ‘the insert’ should read ‘the oral insert’.  Appropriate correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a sensing device’ in claim 1 and ‘a safety system’ in claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-10, 18-31, 41, and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior surface" in Lines 4, 5, 8, and 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner further notes since it is the surface of multiple elements it is unclear what combination of surfaces create the singular ‘interior surface’. For example since the claim says ‘one or more teeth’ this could mean the interior surface is only a singular tooth surface or a part of a singular tooth surface or the surface between teeth. It is therefore unclear exactly what this is meant to refer to.
Claim 1 recites the limitation "the posterior side" in Lines 12 and 12-13.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes the term ‘posterior’ is relative to the orientation of an element thus it is not inherently clear what is meant to be referred to as the ‘posterior side’ of a surface.
Claim 25 recites the limitation "the upper teeth" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Does this refer to the user’s upper teeth or not?
Claim 25 recites the limitation "the upper teeth" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Does this refer to the user’s upper teeth or not?
Claim 26 recites the limitation "the upper teeth" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Does this refer to the user’s upper teeth or not?
Claim 45 recites ‘analyzing data’ but it is unclear how these functions are carried out with just the elements of the oral insert given no elements used for ‘analyzing’ are claimed.
Claim 46 recites the limitation "the effectiveness" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites ‘applying an external force’ and ‘determining the force’ but it is unclear how these functions are carried out with just the elements of the oral insert and safety system. No elements are provided that are capable of providing said functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevski (US 2015/0238142) in view of Kittelsen et al. (US 2002/0144691).
Regarding claim 1, Djordjevski teaches an oral insert for calculating motion experienced by a user's head (Abstract), the insert (Figures 1 and 9; mouth guard 1) comprising: 
a first insert surface (Figure 9; left molar section 7) configured to contact a first surface of a user's mouth (Figure 9; where the mouth guard includes the teeth receiving channel 5 contacting the left molar section 7), wherein the first surface of the user's mouth comprises the interior surface of one or more teeth of the upper left side of the user's mouth or the interior surface of the gums of upper left side of the user's mouth (Paragraphs 0025 and 0030; first surface of user’s mouth being the left molars); 
a second insert surface (Figure 9; right molar section 8) configured to contact a second surface of the user's mouth (Figure 9; where the mouth guard includes the teeth receiving channel 5 contacting the right molar section 8), wherein the second surface of the user's mouth comprises the interior surfaces of one or more teeth of the upper right side of the user's mouth or the interior surface of the gums of the upper right side of the user's mouth (Paragraphs 0025 and 0030; second surface of user’s mouth being the right molars); 
a connecting structure (Figure 9; teeth receiving channel 5), which is in physical communication with the first insert surface and the second insert surface via the posterior side of the first insert surface and the posterior side of the second insert surface (Paragraph 0025; Figure 9); and 
a sensing device (Figure 9; elements 11 and 12), wherein the sensing device is in physical communication with the connecting structure (Figure 9; Paragraph 0030; positioned within and thus in physical communication with).
Djordjevski is silent on the third insert surface. Kittelsen teaches wherein the connecting structure comprises a third insert surface (at least 88 and/or 80) configured to contact and maintain interfacial surface tension with at least a portion of the hard palate of the user's mouth (Paragraph 0044: ‘connecting belevedere bridge 88 which spans across in an arch like manner across the roof or hard palate 41 of the mouth 10’; Paragraph 0060: ‘With a thumb, the wearer presses the bridge 88 and arch 80 tight against the roof of the mouth’; Paragraph 0036: ‘Within the mouth is located tongue 39 and the roof or hard palate 41’; Figures 2 and 6). It would have been obvious to one of ordinary skill in the art to have modified Djordjevski with Kittlesen because it provides relative stability and appropriate fitting (Paragraph 0044 of Kittlesen).
Claim(s) 1, 9-10, 18-19, 22, 24, 27-31, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (US 2014/0188010) in view of Kittelsen et al. (US 2002/0144691).
Regarding claim 1, Paris teaches an oral insert for calculating motion experienced by a user's head (Abstract), the insert (10) comprising: 
a first insert surface configured to contact a first surface of a user's mouth, wherein the first surface of the user's mouth comprises the interior surface of one or more teeth of the upper left side of the user's mouth or the interior surface of the gums of upper left side of the user's mouth (the insert surface being part of the walls 14/16 that contacts the upper left molars; Paragraph 0035, Figure 1B); 
a second insert surface configured to contact a second surface of the user's mouth wherein the second surface of the user's mouth comprises the interior surfaces of one or more teeth of the upper right side of the user's mouth or the interior surface of the gums of the upper right side of the user's mouth (the insert surface being part of the walls 14/16 that contacts the upper right molars; Paragraph 0035. Figure 1B); 
a connecting structure (12 including 34), which is in physical communication with the first insert surface and the second insert surface via the posterior side of the first insert surface and the posterior side of the second insert surface (Paragraph 0035); and 
a sensing device (30), wherein the sensing device is in physical communication with the connecting structure (Paragraph 0036).
Paris is silent on the third insert surface. Kittelsen teaches wherein the connecting structure comprises a third insert surface (at least 88 and/or 80) configured to contact and maintain interfacial surface tension with at least a portion of the hard palate of the user's mouth (Paragraph 0044: ‘connecting belevedere bridge 88 which spans across in an arch like manner across the roof or hard palate 41 of the mouth 10’; Paragraph 0060: ‘With a thumb, the wearer presses the bridge 88 and arch 80 tight against the roof of the mouth’; Paragraph 0036: ‘Within the mouth is located tongue 39 and the roof or hard palate 41’; Figures 2 and 6). It would have been obvious to one of ordinary skill in the art to have modified Paris with Kittlesen because it provides relative stability and appropriate fitting (Paragraph 0044 of Kittlesen).
Regarding claim 9, Paris teaches wherein the first insert surface is configured to maintain interfacial surface tension with the first surface of the user's mouth (Paragraph 0035; ‘the mouth guard 10 can be tightly fitted to the upper teeth and gums’).
Regarding claim 10, Paris teaches wherein the first insert surface is configured to exert a first expansive force against the first surface of the user's mouth (Paragraph 0035; ‘the mouth guard 10 can be tightly fitted to the upper teeth and gums’).
Regarding claim 18, Paris teaches wherein the second insert surface is configured to maintain interfacial surface tension with the second surface of the user's mouth (Paragraph 0035; ‘the mouth guard 10 can be tightly fitted to the upper teeth and gums’).
Regarding claim 19, Paris teaches wherein the second insert surface is configured to exert a second expansive force against the second surface of the user's mouth (Paragraph 0035; ‘the mouth guard 10 can be tightly fitted to the upper teeth and gums’).
Regarding claim 22, Paris is silent on the third insert surface. Kittlesen teaches wherein the third insert surface configured to contact at least a portion of one or more palatal rugae of the user's mouth (Paragraph 0044; ‘ connecting belevedere bridge 88 which spans across in an arch like manner across the roof or hard palate 41 of the mouth 10’). It would have been obvious to one of ordinary skill in the art to have modified Paris with Kittlesen because it provides relative stability and appropriate fitting (Paragraph 0044 of Kittlesen).
Regarding claim 24, Paris teaches wherein at least a portion of the first insert surface comprises surface texture, or at least a portion of the second insert surface comprises surface texture, or at least a portion of the third insert surface comprises surface texture (Paragraph 0035; any material would inherently have some type of surface texture).
Regarding claim 27, Paris teaches wherein the sensing device is contained by the connecting structure (Paragraphs 0045 and 0107).
Regarding claim 28, Paris teaches wherein the sensing device comprises one or more gyroscopes, or one or more accelerometers, or any combination thereof (Paragraph 0036).
Regarding claim 29, Paris teaches wherein the one or more accelerometers measure linear acceleration, rotational acceleration, or any combination thereof (Paragraph 0036).
Regarding claim 30, Paris teaches wherein the one or more accelerometers are fixed relative to the connecting structure, so as to resist lateral or rotational movement relative to the connecting structure (Paragraph 0107; within a receptacle which would therefore fix the accelerometers to a position).
Regarding claim 31, Paris teaches wherein the one or more accelerometers are fixed relative to the connecting structure, so as to maintain a constant displacement relative to the center of gravity of the user's head (Paragraph 0107; within a receptacle which would therefore fix the accelerometers to a position).
Regarding claim 41, Paris teaches wherein the insert is configured not to contact any surfaces of the user's mouth associated with inducing laryngeal spasms, when inserted behind the user's upper teeth (Paragraph 0035; Figure 1)
Regarding claim 45, Paris teaches a method of determining a force experienced by the head of a user (Abstract; Paragraph 0002), the method comprising: 
Paris and Kittleson teach providing an oral insert of claim 1 (see rejection of claim 1 above); 
Paris teaches inserting the oral insert securely behind the upper teeth of the user at a first time (Paragraph 0009; ‘the mouth guard can be positioned in engagement with the upper teeth of the Subject.’); 
Paris teaches receiving data from the sensing device in the oral insert at a second time, which is later than the first time (Paragraph 0009; ‘each accelerometer of the mouthguard can be configured to produce an output indicative of the linear and angular acceleration of the mouth guard (which Substantially corresponds to the linear and angular acceleration of the head of the subject).’); and 
Paris teaches analyzing the data to determine the force experienced by the head of the user from the first time to the second time (Paragraph 0067; ‘after an impact during a game, the acceleration data from the mouth guard and/or helmet can be downloaded and evaluated.’).
Regarding claim 46, Paris teaches a method for assessing the effectiveness of a safety system (Abstract; Paragraph 0002), the method comprising: 
Paris and Kittleson teach providing an oral insert of claim 1 (see rejection of claim 1 above); 
Paris teaches disposing the oral insert securely to the head of a test subject (Paragraph 0009; ‘the mouth guard can be positioned in engagement with the upper teeth of the Subject.’); 
Paris teaches protecting the test subject with a safety system (Paragraph 0009; ‘the head of the subject can be positioned within the helmet’); and 
Paris teaches applying an external force to the test subject while protected with the safety system (Paragraph 0009; ‘In response to the delivery of a first impact force to the helmet, each accelerometer of the helmet can be configured to produce an output indicative of the linear and angular acceleration of the helmet, and each accelerometer of the mouthguard can be configured to produce an output indicative of the linear and angular acceleration of the mouth guard (which Substantially corresponds to the linear and angular acceleration of the head of the subject).’); and 
Paris teaches receiving data from the sensing device generated due to the applying of the external force (Paragraph 0009; ‘each accelerometer of the mouthguard can be configured to produce an output indicative of the linear and angular acceleration of the mouth guard (which Substantially corresponds to the linear and angular acceleration of the head of the subject).’); and
Paris teaches determining the force experienced by the head of the test subject due to the applying of the external force (Paragraph 0067; ‘after an impact during a game, the acceleration data from the mouth guard and/or helmet can be downloaded and evaluated.’).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (US 2014/0188010) in view of Kittelsen et al. (US 2002/0144691) as applied to claim 1 above in further view of Elkin et al. (US 2005/0256276).
Regarding claim 20, Paris is silent on the claimed material. Elkin teaches wherein at least one of the first insert surface or the second insert surface is formed from a material having a shore A hardness of at least 40 (Table 1; Paragraph 0048). It would have been obvious to one of ordinary skill in the art to have modified Paris with Elkin because Elkin teaches the specific material as being one conventional in the art for mouthguards (Table 1 of Elkin) as well as providing improved shrinkage and better retention to the teeth (Paragraphs 0046-0048 of Elkin).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (US 2014/0188010) in view of Kittelsen et al. (US 2002/0144691) as applied to claim 1 above in further view of Gross (US 2010/0286587).
Regarding claim 25, Paris is silent on the connecting structure not extending in front of the teeth. Gross teaches wherein the connecting structure is configured not to extend in front of the upper teeth when inserted behind the user's upper teeth (Figure 1A; Paragraph 0030, the device includes electrodes which are sensors). It would have been obvious to one of ordinary skill in the art to have modified Paris with Gross because Gross teaches the placement as being a design choice dependent on where the user wants to deploy the medical elements (Paragraph 0084-0085 of Gross).
Regarding claim 26, Paris is silent on the connecting structure not extending in front of the teeth. Gross teaches wherein the oral insert is configured not to extend in front of the upper teeth when inserted behind the user's upper teeth (Figure 1A; Paragraph 0030, the device includes electrodes which are sensors). It would have been obvious to one of ordinary skill in the art to have modified Paris with Gross because Gross teaches the placement as being a design choice dependent on where the user wants to deploy the medical elements (Paragraph 0084-0085 of Gross).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791